USCA4 Appeal: 21-7075      Doc: 11         Filed: 12/27/2021    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7075


        OSCAR A. VILLARREAL,

                            Plaintiff - Appellant,

                     v.

        LEON DIXON, MD, Nottoway Correctional Center Physician; DAVID CALL,
        Warden, Nottoway Correctional Center; ORTHO VIRGINIA, Contract Practitioner,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. M. Hannah Lauck, District Judge. (3:19-cv-00447-MHL-EWH)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Oscar Alejandro Villarreal, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7075      Doc: 11          Filed: 12/27/2021     Pg: 2 of 2




        PER CURIAM:

               Oscar A. Villarreal appeals the district court’s orders denying relief on his 42 U.S.C.

        § 1983 complaint. On appeal, we confine our review to the issues raised in the informal

        brief. See 4th Cir. R. 34(b). Because Villarreal’s informal brief does not challenge the

        basis for the district court’s disposition, he has forfeited appellate review of the court’s

        orders. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

        an important document; under Fourth Circuit rules, our review is limited to issues

        preserved in that brief.”). Accordingly, we affirm the district court’s judgment. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                         AFFIRMED




                                                      2